1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
2
                                                                    Jul 15, 2019
3                        UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK    C

                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 4:19-cr-06011-SMJ
5
                               Plaintiff,        ORDER GRANTING
6                                                DEFENDANT’S MOTION TO
                  v.                             DISMISS
7
     ISIDRO MUNIZ-SANCHEZ,                       ** U.S. MARSHALS SERVICE
8                                                ACTION REQUIRED**
                               Defendant.
9

10         Before the Court is Defendant Isidro Muniz-Sanchez’s Motion to Dismiss,

11   ECF No. 17. The Government opposes the motion. ECF No. 25. Given evolving

12   case law on this issue, the Court permitted supplemental briefing to be filed no later

13   than July 8, 2019. Both parties supplemented their briefs. See ECF Nos. 35 & 36. As

14   the Court finds oral argument unwarranted, it considered the motion without oral

15   argument on the date signed below. Having reviewed the briefs and exhibits, and

16   consulted relevant authority, the Court is fully informed and grants the motion to

17   dismiss the Indictment.

18                                    BACKGROUND

19         On June 9, 1999, Defendant was arrested. On June 10, 1999, the Government

20   issued a Notice to Appear (“NTA”) to initiate removal proceedings. ECF No. 17-1.




     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 1
1    The NTA ordered Defendant to appear before an immigration judge in Seattle, WA

2    on a date and time “To Be Calendared.” Id. at 1. The certificate of service indicated

3    that Defendant was served on the same day and was “provided oral notice in the

4    Spanish language of the time and place of his . . . hearing,” despite the fact that a

5    time and date was not yet set. Id. at 2. Defendant signed the request for a prompt

6    hearing section, which stated that he requested an immediate hearing and waived

7    his right to have a 10-day period prior to appearing before an immigration judge.

8    Id.

9          On June 22, 1999, a Notice of Hearing (“NOH”) issued, informing Defendant

10   that a removal hearing was scheduled for June 28, 1999. ECF No. 17-2. On June

11   28, 1999, Defendant appeared before an immigration judge, who granted Defendant

12   voluntary departure in lieu of removal. See generally ECF No. 17-3.

13         Defendant encountered immigration officers again on January 6, 2003, while

14   incarcerated at the Benton County Jail. According to a Record of

15   Deportable/Inadmissible Alien filed by immigration officer Kevin Smith,

16   Defendant admitted that he had entered the United States without being admitted or

17   paroled. ECF No. 17-4. There is no evidence of formal removal proceedings. While

18   the mechanism of removal is unclear, Defendant was returned to Mexico on

19   February 21, 2003 at El Paso, TX. ECF No. 25-1 at 4.

20         A few months later, on or about June 30, 2003, Defendant was apprehended




     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 2
1    at the border near Calexico, CA. Id. at 6. He requested but was denied a voluntary

2    return. Id. When it was determined that he was removable, he was detained for

3    removal proceedings. The same day, the Government issued an NTA. ECF No. 17-

4    5. The NTA ordered Defendant to appear before an immigration judge at a place

5    “To Be Calendared,” on “a date to be set,” at “a time to be set.” Id. at 1. The

6    certificate of service indicated that Defendant was served on the same day and was

7    “provided oral notice in the Spanish language of the time and place of his . . .

8    hearing,” despite the fact that a time and place was not yet set. Id. at 2. Defendant

9    signed the request for a prompt hearing section, which stated that he requested an

10   immediate hearing and waived his right to have a 10-day period prior to appearing

11   before an immigration judge. Id.

12         On July 3, 2003, an NOH issued, informing Defendant that a removal hearing

13   was scheduled for July 7, 2003 in El Centro, CA. ECF No. 17-6. On July 7, 2003,

14   a removal hearing was held in Imperial, CA. Id. Defendant appeared (most likely

15   by video), was ordered removed to Mexico by the immigration judge, and was

16   removed the same day. ECF No. 17-7; ECF No. 25-1 at 8.

17         The Indictment charges Defendant with Illegal Reentry in violation of 8

18   U.S.C. § 1326. ECF No. 1. Defendant was removed a number of times pursuant to

19   reinstatements of the July 2003 removal order. ECF No. 17 at 5; ECF No. 25 at 6.

20   The validity of those removals for purposes of a § 1326 prosecution hinges on the




     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 3
1    validity of the July 2003 removal order.

2                                      DISCUSSION

3           Defendant—joining a growing number of defendants in illegal reentry

4    prosecutions across the country and in this district1—moves to dismiss the

5    Indictment, arguing that the Government cannot prove an essential element that

6    there was a prior removal order. ECF No. 17. Specifically, he argues that

7    jurisdiction never vested in the immigration court and thus, any resulting removal

8    order is void. Id. at 6.

9    A.     The NTA was deficient under 8 U.S.C. § 1229(a) and Pereira.

10          Defendant first argues that the June 2003 NTA was invalid under 8 U.S.C. §

11   1229(a) and Pereira v. Sessions, 138 S. Ct. 2105 (2018), and so, jurisdiction never

12   vested in the immigration court. “Removals are commenced by the filing of a Notice

13   to Appear, pursuant to . . . 8 U.S.C. § 1229(a).” Martinez-Garcia v. Ashcroft, 366

14   F.3d 732, 734 (9th Cir. 2004). Under § 1229(a)(1), an alien shall be given a Notice

15   to Appear specifying, inter alia, the “time and place at which the [removal]

16   proceedings will be held.”

17          In Pereira, the Supreme Court held that “a putative NTA that fails to

18

19   1
      See United States v. Torres-Castelan, No. 1:18-CR-354-LY, 2019 WL 361684, at
     *3 n.4 (W.D. Tex. Jan. 29, 2019) (collecting cases); United States v. Lozano et al.,
20   No. 4:18-CR-522, 355 F. Supp. 3d 554, 2019 WL 224178, at *10 (S.D. Tex. Jan.
     15, 2019) (collecting cases).


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 4
1    designate the specific time or place of the noncitizen’s removal proceedings is not

2    a ‘notice to appear under § 1229(a),’ and so does not trigger the stop-time rule”

3    under § 1229b(b)(1). 138 S. Ct. at 2113. Pereira instructed that a valid NTA, for

4    purposes of its incorporation into § 1229b(b)(1), provides notice of a specific time

5    and place. Id. at 2118 (“The statute makes clear that Congress fully intended to

6    attach substantive significance to the requirement that noncitizens be given notice

7    of at least the time and place of their removal proceedings.”).

8          Here, the June 30, 2003 NTA failed to indicate a time or place of the removal

9    proceeding, instead indicating that the place was “To Be Calendared,” on “a date to

10   be set,” at “a time to be set.” ECF No. 17-5. Thus, Defendant is correct that the

11   NTA is deficient under 8 U.S.C. § 1229(a) and Pereira. However, he makes the

12   leap that the immigration court therefore lacked jurisdiction to enter the July 2003

13   removal order. See ECF No. 17 at 10–15.

14   B.    The NTA’s statutory deficiency did not deprive the immigration court
           of jurisdiction.
15
           Section 1229 is silent as to the jurisdictional question, which is instead
16
     governed by regulation. “Jurisdiction vests, and proceedings before an Immigration
17
     Judge commence, when a charging document is filed with the Immigration Court
18
     by the Service.” 8 C.F.R. § 1003.14(a). An NTA constitutes a charging document.
19
     8 C.F.R. § 1003.13. The time and place of removal proceedings is not enumerated
20
     as a required component of an NTA under 8 C.F.R. § 1003.15(b), even though it is


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 5
1    clearly required by statute. Instead, 8 C.F.R. § 1003.18 states that the “Service shall

2    provide in the Notice to Appear, the time, place and date of the initial removal

3    hearing, where practicable.”

4          While the regulations are in direct conflict with the statute from which it

5    derives its authority, the Ninth Circuit nonetheless recently concluded in Karingithi

6    v. Whitaker, 913 F.3d 1158 (9th Cir. 2019), that an immigration judge had

7    jurisdiction over the removal proceedings when the charging document satisfied the

8    regulatory requirements. Notwithstanding the conflicting statutory language, the

9    Court indicated that “the regulatory definition, not the one set forth in § 1229(a),

10   governs the Immigration Court’s jurisdiction.” Id. at 1160. The court noted that

11   “Pereira simply has no application” in analyzing jurisdiction. Id. at 1161.

12         Given Karingithi’s guidance, Defendant’s argument that the immigration

13   court lacked jurisdiction due to the statutory deficiency is unavailing. Here, a

14   subsequent NOH specifying the time and place of the removal proceedings was later

15   sent to Defendant. ECF No. 17-6; see id. at 1161–62; Matter of Bermudez-Cota, 27

16   I. & N. Dec. 441, 447 (BIA 2018) (“A notice to appear that does not specify the

17   time and place of an alien’s initial removal hearing vests an Immigration Judge with

18   jurisdiction over the removal proceedings . . . so long as a notice of hearing

19   specifying this information is later sent to the alien.”). And, Defendant appeared for

20   the removal hearing, so there is no dispute that he had constructive notice of the




     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 6
1    time and place for the hearing.

2    C.      The NTA was deficient under 8 C.F.R. § 1003.15(b)(6) and thus,
             jurisdiction never vested.
3
             Nonetheless, jurisdiction did not vest in the immigration court for another
4
     reason—one raised for the first time in Defendant’s reply brief. See ECF No. 34 at
5
     4–6. Defendant alternatively argues that even looking to only the regulations for the
6
     jurisdictional question, the immigration court lacked jurisdiction. He points to 8
7
     C.F.R. § 1003.15(b)(6), which requires an NTA to contain the address of the
8
     immigration court where the Service will file the NTA. Here, the June 2003 NTA
9
     includes only one address: the address of the INS detention facility where
10
     Defendant was being held, the Service Processing Center in El Centro, CA. See
11
     ECF No. 17-5 at 1.
12
             The Government notes in response that there was in fact an immigration court
13
     located at the El Centro Service Processing Center. ECF No. 36 at 7. However, there
14
     is no indication that the immigration court located at the El Centro Service
15
     Processing Center was the immigration court where the Service filed the NTA, as
16
     required by 8 C.F.R. § 1003.15(b)(6), given that the NOH was issued from an
17
     immigration court in Imperial, CA, see ECF No. 17-6. And sure enough, the
18
     removal hearing took place at that immigration court in Imperial, CA. See ECF No.
19
     17-7.
20
             The Government argues that there is no evidence that the NTA was not


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 7
1    simply administratively transferred to Imperial, CA after the NTA was initially filed

2    with the immigration court in El Centro, CA. ECF No. 36 at 7. It is precisely that

3    lack of evidence that the Court underscores. While it is understandable that such

4    evidence will be difficult for the parties to locate, without further evidence to the

5    contrary, it appears from the record before the Court that the NTA failed to indicate

6    the address of the immigration court in El Centro, CA that handled the

7    proceedings—presumably where the NTA was filed.

8          Consequently, Defendant is correct that the NTA was indeed deficient under

9    the regulatory requirements and that jurisdiction never vested with the immigration

10   court. Accord United States v. DelCarmen-Abarca, No. 4:19-CR-6005-SAB, 2019

11   WL 2712274, at *1 (E.D. Wash. June 7, 2019); United States v. Martinez-Aguilar,

12   No. 5:18-cr-00300-SVW, 2019 WL 2562655, at *3 (C.D. Cal. June 13, 2019);

13   United States v. Ramos-Urias, No. 18-CR-00076-JSW-1, 2019 WL 1567526, at *3

14   (N.D. Cal. Apr. 8, 2019). Under the plain language of the regulations, a deficient

15   NTA is not a valid charging document and so, fails to initiate proper proceedings

16   before an immigration judge. See 8 C.F.R. 1003.14(a).

17         “If [an] order is void on its face for want of jurisdiction, it is the duty of . . .

18   every . . . court to disregard it.” Wilson v. Carr, 41 F.2d 704, 706 (9th Cir. 1930).

19   Accordingly, the Court disregards the removal order that was issued ultra vires, and

20   need not analyze whether Defendant may collaterally attack the underlying removal




     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 8
1    order under 8 U.S.C. § 1326(d). See Noriega-Lopez v. Ashcroft, 335 F.3d 874, 884

2    (9th Cir. 2003) (noting that proceedings are a “legal nullity” when conducted

3    without authority). The Court also need not reach Defendant’s additional arguments

4    that the NTA was untimely and that his waiver of the 10-day period required by 8

5    U.S.C. § 1229(b)(1) was invalid.

6          Accordingly, IT IS HEREBY ORDERED:

7                1.     Defendant’s Motion to Dismiss, ECF No. 17, is GRANTED.

8                2.     The Indictment, ECF No. 1, is DISMISSED WITH

9                       PREJUDICE.

10               3.     The U.S. Marshals Service shall release Defendant from its

11                      custody as soon as practicable.

12         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

13   provide copies to all counsel and the U.S. Marshals Service.

14         DATED this 15th day of July 2019.

15                      ______________________________
                        SALVADOR MENDOZA, JR.
16                      United States District Judge

17

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 9
